DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1,2, 4-11 and 14, the prior art does not disclose or make obvious a method of sample handling in a load lock chamber for a mass spectrometer comprising inserting a slide holder of an X-Y stage into a load lock chamber from an acquisition vacuum chamber and automatically sealing the load lock chamber upon engagement of a seal interface of the slide holder with a seal interface of the first end portion of the load lock chamber, including moving a seal assembly cartridge to a self-centered position in response to the inserting, or flexing a flexure member on the end of the load lock chamber, the flexure member comprising an outer perimeter that extends above and below a rigid seal housing.
Regarding claims 12 and 13, the prior art does not disclose or make obvious a door for a load lock chamber of a mass spectrometer having load lock chamber with a door and a seal interface with a slide holder, and a motor with a shaft and multiple gears which enable the door to be spaced apart from the load lock chamber when in the open position.  
In the prior art Matsushita (US 20190033256 A1 and US 20190066990 A1), Hayden (US 9,362,095 B1) and Guarino (US 4,699,555 A) teach load lock chambers for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID E SMITH/Examiner, Art Unit 2881